DETAILED ACTION
Applicants’ arguments, filed 9 February 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14, 18, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (WO 2016/015148 A1).
Andrews et al. (hereafter referred to as Andrews) is drawn to nanocrystalline cellulose and methods of using nanocrystalline cellulose, as of Andrews, title and abstract. Said nanocrystalline cellulose is dispersed in a cosmetically acceptable medium, as of Andrews, page 20, paragraph 00119. Andrews suggests using the composition for reducing the visibility of skin imperfections, as of Andrews, page 14, paragraph 0066; the teachings of Andrews, page 3, paragraph 0012 are also relevant.
As to claim 1, Andrews teaches placing the composition of Andrews on the skin, as of paragraph 0066 of Andrews. For the purposes of this rejection, Andrews discusses a cosmetic composition intended to cover skin flaws, and act as a diffuser, refractor, and reflector, as of Andrews, at least pages 16-17, paragraph 0077. In view of this paragraph, the skilled artisan would have been motivated to have placed the composition of Andrews on the skin, including for the purposes of hiding skin imperfections. Andrews is not understood to anticipate the instant claims because, while Andrews suggests using the nanocrystalline cellulose of Andrews on the skin, there does not appear to be evidence that Andrews actually placed its nanocrystalline cellulose on the skin. Nevertheless, because Andrews suggests placing the composition on the skin in the above-reproduced paragraph, the skilled artisan would have been motivated to have placed the composition of Andrews on the skin to achieve hiding of skin imperfections. As such, Andrews is understood to teach all of the claim requirements (e.g. nanocrystalline cellulose and placement of said composition on the KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).
As to claim 1, the claim is drawn to a method of simultaneously providing soft-focus, mattity, and natural appearance to the skin. Andrews teaches providing a natural appearance, as of page 3, paragraph 0012, and action as diffusers and reflectors, as of Andrews, pages 15-16, paragraph 0077. Nevertheless, Andrews appears to be silent with regard to a method of providing soft focus and mattity. Regardless, there would have been strong motivation for the skilled artisan to have applied the composition of Andrews to the skin, as explained above. As such, the skilled artisan would have expected that the method of Andrews would have simultaneously provided soft-focus mattity, and natural appearance to the skin, even if these features were not specifically taught by Andrews. The skilled artisan would have expected that the method of applying 
As to claims 2-5, these claims appear to require a specific haze, mattity, transmittance, and diffuse reflectance. These properties are not explicitly taught by Andrews. Nevertheless, something which is old (e.g. nanocrystalline cellulose, as in Andrews), does not become patentable upon the discovery of a new property (e.g. haze, mattity, transmittance, or diffuse reflectance), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). The skilled artisan would have expected that the composition of Andrews would have had the required properties even if they were not measured by Andrews. Also see MPEP 2112.01(I & II) as well as MPEP 2114(II). 
As to claim 6, Andrews teaches functionalized nanocrystalline cellulose, as of the title and abstract.

As to claim 8, Andrews teaches a carboxylate salt, as of Andrews, page 5, items #20, 21, and 29.
As to claim 9, Andrews teaches a sodium carboxylate, as of Andrews, page 5, item #30.
As to claim 10, Andrews teaches cellulose produced by a method of providing cellulose, mixing said cellulose with a peroxide, thereby producing a reaction mixture, and c) heating the reaction mixture, and/or exposing the reaction mixture to UV radiation, as of Andrews, page 23, claim 1 of Andrews. Andrews also teaches salifying the reaction mixture as of page 24, claim 20 of Andrews.
As to claim 11, Andrews teaches spherical particles, as of page 14, paragraph 0066.
As to claims 12-13, Andrews teaches a size of 2.1-8.7 µm for one embodiment and 1 - 3.6 µm for a different embodiment, as of page 20, paragraph 00117.
As to claim 14, the rationale provided by the examiner regarding claims 2-5 is also understood to be applicable to claim 14.
As to claim 18, Andrews teaches an aqueous suspension as of page 13, paragraph 0062.
As to claims 22-23, Andrews teaches a powder form, as of page 13, paragraph 0063. This is also understood to read on the required anhydrous composition.
As to claim 24, Andrews teaches a lipstick, as of page 16, third line.
Note Regarding Reference Date: The instant application has an earliest apparent effective filing date of 30 November 2016, which is the filing date of provisional application 62/427,914, upon which the instant application claims benefit. Andrews was published on 4 February 2016, which is earlier than the earliest effective filing date of the instant application, though less than a year earlier than the earliest effective filing date. As such, Andrews is prior art under AIA  35 U.S.C. 102(a)(1). Additionally, Andrews was effectively filed as early as 28 July 2014, and is therefore prior art under AIA  35 U.S.C. 102(a)(2). There is no evidence available to the examiner at this time that an exception under AIA  35 U.S.C. 102(b)(1) or 102(b)(2) would be applicable because Andrews has different inventors that the instant application.


Claim 15-21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al. (WO 2016/015148 A1) in view of Brieva et al. (US 2014/0335136 A1).
Andrews is drawn to nanocrystalline cellulose and a method of using said nanocrystalline cellulose, as of the title and the abstract of Andrews. See the rejections above over Andrews by itself. Andrews suggests a composition for covering skin flaws and acting as a diffuser, reflector, and refractor, as of Andrews, page 3, paragraph 0012.
Andrews does not teach various excipients required by the instant claims such as a coloring agent, a fatty phase, or a UV screening agent.

Brieva does not teach nanocrystalline cellulose.
It would have been prima facie obvious for one of ordinary skill in the art to have included the nanocrystalline cellulose of Andrews in the composition of Brieva. Andrews is drawn to nanocrystalline cellulose, and suggests that this composition of nanocrystalline cellulose is used to cover skin flaws, as of page 3, paragraph 0012 of Andrews. Brieva is drawn to a composition intended to minimize the appearance of skin wrinkles and other skin imperfections, as of Brieva, title, abstract, and paragraphs 0035, 0038, and 0282. As the nanocrystalline cellulose of Andrews was also suggested to have been useful for this purpose, the skilled artisan would have been motivated to have combined the nanocrystalline cellulose of Andrews with the composition of Brieva to have predictably formed a composition that would have predictably minimized the appearance of skin wrinkles and other skin imperfections with a reasonable expectation of success. Combining prior art elements (e.g. the nanocrystalline cellulose of Andrews and the composition of Brieva) according to known methods to yield predictable results (a composition capable of minimizing wrinkles of other skin imperfections). See MPEP 2143, Exemplary Rationale A.
As to claim 15, Brieva teaches colorants and pigments as of paragraphs 0257-0262.

As to claims 17-18, Brieva teaches an oil in water emulsion in paragraph 0183. The skilled artisan would have understood that an oil in water emulsion would have comprised a fatty phase (oil) and aqueous phase (water).
As to claim 19, Brieva teaches UV screening agents in paragraph 0268. Elsewhere in the document, Brieva teaches small amounts of titanium dioxide, as of paragraph 0256; the skilled artisan would have understood that titanium dioxide is a mineral UV screening agent.
As to claim 20, Brieva teaches preserving agents and fragrances, as of paragraph 0268.
As to claim 21, Brieva teaches an oil in water emulsion in paragraph 0183.
As to claims 24-25, Brieva teaches a concealer, as of paragraph 0020.
Additionally as to all rejected claims, the examiner notes that Brieva teaches providing soft focus to the skin, as of paragraphs 0035 and 0282. Brieva teaches providing natural appearance, as of paragraph 0035. Brieva teaches providing a matt-effect or matifying as of paragraphs 0002 and 0264. Brieva also teaches reducing the appearance of discolorations, blemishes, pores, fine lines or wrinkles, as of Brieva, paragraphs 0035, 0038, and 0282.


Response to Arguments
Applicant has presented arguments regarding the previously applied rejections, as of applicant’s response on 9 February 2021 (hereafter referred to as applicant’s response). Applicant’s arguments are addressed below.
In applicant’s response, page 9, applicant argues that the instant invention provides the unexpected result of simultaneously providing soft-focus, mattity, and natural appearance to the skin. Applicant cites Table 2 of the instant application in support of this position, as of the top of page 9 of applicant’s response. The relevant table has been reproduced below.

    PNG
    media_image1.png
    373
    672
    media_image1.png
    Greyscale

The formulations of Examples 1-5 has been set forth as of the instant specification on page 17, Table 1 of the instant specification, reproduced below.

    PNG
    media_image2.png
    822
    662
    media_image2.png
    Greyscale

In order to obtain a patent based upon unexpected results, the claimed invention must be compared with the closest prior art. See MPEP 716.02(e). In the above-reproduced tables, Examples 2 and 4-5 are further away from the claimed invention than is prior art reference Andrews. This is because none of Examples 2 and 4-5, which are comparative examples, include nanocrystalline cellulose, whereas the method of prior art reference Andrews does utilize nanocrystalline cellulose. 
Additionally, Example 3, which is a comparative example, includes cellulose in the form of a material known as “Cellulobeads D-10.” However, a search performed by the examiner on the material known as “Cellulobeads D-10” appears to indicate that 

    PNG
    media_image3.png
    507
    589
    media_image3.png
    Greyscale

The above-reproduced text appears to teach that the cellulose microspheres known as “Cellulobeads” are distinguished from crystalline cellulose microspheres, which have a different name of “Celphere.” As such, from the above-reproduced text, the examiner takes the position that the skilled artisan would not have expected the composition known as “Cellulobeads D-10” to have been nanocrystalline.
As such, it appears that all of the comparative examples in the above-reproduced table are further away from the claimed invention than is prior art reference Andrews. As 
The examiner clarifies that the Higuchi reference is not part of the statement of rejection, and has been cited here to address a point brought up in applicant’s arguments drawn to alleged unexpected results.
Applicant then refers to paragraph 0012 of the background section of Andrews, as of the bottom of page 9 of applicant’s response. The text reproduced in applicant’s response relates to difficulty and/or challenge of creating a foundation that has certain properties. Applicant then argues that the challenge discussed on paragraph 0012 of the background section of Andrews is not actually met by the teachings of the Andrews reference. The examiner disagrees. Applicant does not provide evidence that the challenge discussed in paragraph 0012 of Andrews was not met by Andrews. In contrast, applicant asserts that this challenge was not met, without providing evidence supporting applicant’s position. As such, applicant’s argument regarding paragraph 0012 of Andrews is not persuasive. Additionally, Andrews teaches that the composition of Andrews can act as diffusers and refractors, as of Andrews, pages 15-16, paragraph 0077.
Applicant then argues that Andrews teaches providing enhanced feel, improved appearance of color of the skin, improved appearance of wrinkles, and acting as diffusers, reflectors, and refractors, as of applicant’s response, page 10, near top of page. Applicant argues that this teaching of Andrews is too broad to reject the instant claims, as it does not teach providing soft focus, mattity, and natural appearance to the skin. This is not persuasive. As best understood by the examiner, the particles of 
With regard to the combination of Andrews in view of Brieva, applicant argues that Brieva fails to teach nanocrystalline cellulose, as of applicant’s response, page 11. This is not persuasive as this argument appears to relate to Brieva by itself, and not the combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP 2145(IV).

Applicant further argues that Brieva requires more than one component to achieve the matte effect and the effect of providing soft-focus and a natural appearance to skin, as of applicant’s response, paragraphs bridging pages 11-12. This is not persuasive. The instant claims do not exclude the presence of multiple components. This determination is made in view of the fact that the instant claims recite the transitional phrase “comprising”, which does not exclude additional, unrecited elements. See MPEP 2111.03(I). In this case, a method in which nanocrystalline cellulose along with additional elements is applied to the skin, and the additional elements are responsible for the soft-focus, mattity, or natural appearance does not appear to be outside the scope of the instant claims. 
In the alternative, as explained above, the skilled artisan would have expected that the method of Andrews entailing applying the composition of Andrews to the skin would have achieved the desired result of providing soft-focus, mattity, and natural appearance to the skin, even if this was not recognized by Andrews. See MPEP 2112.02(I). Additionally, the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention, and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion 


Terminal Disclaimer
The terminal disclaimer filed on 9 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/464,816 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612